Citation Nr: 0732200	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  05-11 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1976 to 
June 1979 and service in the National Guard from June 1976 to 
June 2003.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2004 rating decision from the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The veteran testified before a Veterans Law Judge (VLJ) at a 
hearing held in December 2006 at the RO.  Due to technical 
problems with the transcript the hearing was rescheduled and 
he testified before the undersigned VLJ at a videoconference 
hearing held in August 2007.  A transcript of this hearing is 
associated with the claims file.

This appeal is REMANDED to the agency of original 
jurisdiction (AOJ) via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the appellant if further 
action is required.


REMAND

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  The duty to assist a claimant 
includes obtaining an examination and medical opinion when 
necessary to make an adequate determination.  See Duenas v. 
Principi, 18 Vet. App. 512 (2004).  In McLendon v. Nicholson, 
20 Vet. App. 79 (2006), the United States Court of Appeals 
for Veterans Claims (Court) discussed the steps to be taken 
in determining whether a VA examination is necessary prior to 
final adjudication of a claim.  According to McLendon, in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, (2) evidence establishing that an event, injury, 
or disease occurred in service, or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualified, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  38 U.S.C.A. 
§5103A(d)(2), 38 C.F.R. §3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
an indication that the claimant's disability or symptoms 
"may be" associated with the established event, is a low 
threshold.  McLendon, 20 Vet. App. at 83.  

For purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies at 500, 
1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, and 4000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  

In this case, as to evidence of current bilateral hearing 
loss, according to a February 2006 VA authorized audiological 
evaluation, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
65
60
65
60
LEFT
60
55
80
75
70

Since the veteran had thresholds of 40 decibels or greater 
for at least three of the aforesaid frequencies for both the 
right and left ears, and at least three of the frequencies 
were 26 decibels or greater, the Board acknowledges evidence 
of the element of the veteran's current hearing loss.

As to the element of whether the veteran experienced acoustic 
trauma in service, the evidence on his DD Form 214 
established that the veteran served as a crewman in an 
armored tank artillery unit in the Army for three years, and 
that he was qualified with an M-16 rifle and grenades.  He 
testified at his video conference that his unit went into the 
field every three to four months for two weeks at a time with 
30 to 40 other tanks and practiced firing day and night, and 
although he wore ear plugs and ear muffs, he was exposed to 
loud noises.  During his 20 years in the National Guard, the 
veteran, testified that he worked in the motor pool and 
during active duty for training, his job was to fuel and oil 
several generators which ran continuously and that although 
he wore soft ear plugs, he was constantly exposed to loud 
noise. The Board acknowledges evidence of the element of 
acoustic trauma occurring in service.

As to the third prong, the veteran has testified and provided 
written statements to the effect that his hearing loss is a 
direct result of his military service.  The veteran's service 
medical and service personnel records corroborate his history 
of exposure to acoustic trauma. 

However, in this case, the Board finds there is insufficient 
competent medical evidence on file for the Secretary to make 
a decision on the issue of service connection for bilateral 
hearing loss.  Although the February 2006 VA audiometric 
examination revealed that the veteran had bilateral hearing 
loss, the examiner did not provide a medical nexus opinion.  
VA hearing examinations of June 2004 and April 2005 reflect 
that the veteran's hearing was within normal limits.  The 
Board requires additional competent medical opinion as to why 
the veteran's February 2006 examination indicated hearing 
loss, whereas the April 2005 did not, and the two were only 
ten months apart.

VA's duty to assist the veteran includes obtaining relevant 
medical records and a thorough and contemporaneous medical 
examination in order to determine the nature and extent of 
the veteran's disability.  38 U.S.C.A. § 5103A (West 2002 
& Supp. 2006); 38 C.F.R. § 3.159 (2007).  Further, the 
veteran should be provided notice of the type of evidence 
necessary to establish an initial disability rating or 
effective date, if service connection is granted on appeal.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim, the case is 
REMANDED for the following action:

1.  The AOJ must review the entire file 
and ensure that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2007) is fully satisfied.  In 
particular, VA must send the veteran a 
corrective notice, that includes: (1) an 
explanation as to the information or 
evidence needed to establish a disability 
rating and an effective date, if service 
connection is granted, as outlined by the 
Court in Dingess, supra, and (2) requests 
or tells the veteran to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as specifically 
affecting the issues on appeal.  

2.  The AOJ should schedule the veteran 
for a VA audiological examination, by an 
appropriate specialist who has not 
examined him before, to determine the 
nature and etiology of the veteran's 
claimed bilateral hearing loss.  The 
examiner should be provided the full and 
accurate relevant history of the 
appellant's hearing loss in service; 
service medical and personnel records 
from June 1976 through June 1979 showing 
audiological examinations, and VA 
audiological examinations of June 2004, 
April 2005, and February 2006; and the VA 
examiner should be advised that in-
service acoustic trauma has been 
established.  

For any diagnosed current bilateral 
hearing loss disability, the examiner 
should offer an opinion as to whether the 
bilateral hearing loss is at least as 
likely as not (50 percent or greater 
probability) related to (caused or 
aggravated by) in-service acoustic 
trauma.  A complete rationale should be 
provided for any opinion given.  If the 
requested medical opinion cannot be 
given, the examiner(s) should state the 
reason why.

3.  Following completion of the above 
development, the AOJ should readjudicate 
the claim for service connection for 
bilateral hearing loss.  If service 
connection is not granted, an appropriate 
supplemental statement of the case should 
be issued.  The veteran and his 
representative should be afforded an 
opportunity to respond to the 
supplemental statement of the case before 
the claims folder is returned to the 
Board. 

The purpose of this remand is to fulfill VA's duty to assist 
in further developing the veteran's claim by obtaining a VA 
medical examination and medical nexus opinion.  The veteran 
is advised that failure to cooperate by not reporting for 
examination may result in the denial of the claim.  38 C.F.R. 
§ 3.655 (2007).  The Board intimates no opinion, either legal 
or factual, as to the ultimate disposition warranted in this 
case, pending completion of the above.  The appellant and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2006).



_________________________________________________
A. BRYANT
Veterans' Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

